—Order, Supreme Court, New York County (Ellen M. Coin, J.), entered on or about October 19, 2012, which, insofar as appealed from as limited by the briefs, in this action seeking, inter alia, the removal of a chimney flue extension attached to plaintiffs building, denied plaintiffs motion for summary judgment, unanimously affirmed, with costs.
The court correctly held that, where a chimney extension altered pursuant to Administrative Code of City of NY § 27-860 was no longer in use, the test for whether it had to be removed was whether it constituted a hazard or nuisance (see e.g. Lichter v 349 Amsterdam Ave. Corp., 22 AD3d 394 [1st Dept 2005], lv denied 6 NY3d 704 [2006]). As factual issues exist on those questions, summary judgment was properly denied.
We have considered plaintiffs remaining contentions, including its challenges to the standards applied by the motion court, and find them unavailing. Concur—Mazzarelli, J.P., Saxe, Moskowitz and Manzanet-Daniels, JJ.